UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6122



ROBERT GLENN MINETREE, JR.,

                                             Plaintiff - Appellant,

          versus


MR.    DOTSON,    Warden/Acting     Agent    for
CCA/LVCC/DOC; RONALD COKER, Contracting Liason
and Acting Agent for CCA/LVCC/DOC; MR. SMOOT,
F.S.D. Acting Agent for Aramark Food Service,
Contract    to   CCA/LVCC/DOC;    MS.    GARNER,
RN/HSA/HSS      and     Acting     Agent      of
CCA/LVCC/DOC/Trigon-BlueCross Blueshield under
contract to DOC & CCA; GENE M. JOHNSON,
Director     of    Virginia    Department     of
Corrections,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-02-777-2)


Submitted:   March 20, 2003                 Decided:   April 1, 2003


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Robert Glenn Minetree, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Minetree appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) complaint without prejudice.   Minetree

may cure any deficiency by filing an amended complaint.          We

therefore dismiss the appeal for lack of jurisdiction because the

order is not a final, appealable order.   See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2